Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response to the previous Office action, dated October 5, 2022, has been received. By way of this submission, Applicant has amended claim 1 and cancelled claims 5-6.
Claims 1, 7, and 12-16 are currently pending in the application and under examination before the Office.
The rejections of record can be found in the previous Office action, dated July 5, 2022.

Drawings
Receipt of the drawings filed on January 2, 2019 is acknowledged. The drawings have been entered into the record.

Claim Rejections - 35 USC § 112
Claims 5 and 6 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant's cancellation of claims 5 and 6 has rendered this rejection moot, and it is therefore withdrawn.

Claim Rejections - 35 USC § 102
Claims 1 and 5-7 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsiougiannis (Clin Exp Immunol. 2015 Aug;181(2):244-52).
Applicant's amendments to the claims have addressed this issue, and this rejection is therefore withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsiougiannis (Clin Exp Immunol. 2015 Aug;181(2):244-52) in view of Speicher (US20150233930A1), Ma (Diagn Pathol. 2014 Jan 20;9:5), and Jiang (US20150233930A1).
Applicant argues that the combined teachings of Jiang and Ma do not teach that inhibition of ATG5 or LC3 relating to the autophagy pathway necessarily treats Sjogren's dry eye, and that the combined teachings of the cited references do not teach that autophagy necessarily triggers Sjogren's syndrome dry eye. 
Applicant's arguments have been considered fully but are not found to be persuasive.
As stated previously, Katsiougiannis teaches that salivary gland epithelial cells in Sjogren’s syndrome patients are in an autophagic state (page 250, left column, second paragraph). Katsiougiannis further teaches that in Sjogren’s syndrome, non-immunological factors that can induce ER stress in secretory epithelial cells, which may lead to autophagy (page 245, left column, fifth paragraph). Katsiougiannis also teaches that ER stress is able to cause autophagy (page 247, "ER stressor TG induces autophagy in HSG cells"). The teachings of Katsiougiannis are clear that ER stress resulting from Sjogren’s syndrome leads to autophagy (also see page 246, right column, third paragraph).
Speicher teaches that ATG5 is an essential protein for autophagy, and that cells with high autophagy exhibit high expression of ATG5 (para. 0219). Speicher further teaches there is a mechanistic link between cellular autophagy levels and shedding of autophagy-related biomarkers into media (para. 0221). 
The use of autophagic biomarkers such as ATG5 and LC3B-II in the diagnosis of Sjogren’s syndrome was clearly known in the art, for reasons described above and in the previous Office action.
Additionally, as stated previously, Ma and Jiang further teach that the P38 MAPK inhibitor SB203580, an inhibitor of autophagy, is useful for the treatment of Sjogren’s dry eye. Based on these teachings, it is reasonable that other inhibitors of autophagy would perform a similar function of treating the same disease by a similar mechanism, especially since autophagy is heavily implicated in the pathology of Sjogren’s syndrome, according to the teachings of Katsiougiannis. Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018). MPEP 2143.02.
This rejection is therefore maintained.




Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644              

/AMY E JUEDES/            Primary Examiner, Art Unit 1644